PER CURIAM
In this workers’ compensation case, employer seeks review of an order of the Board affirming the referee’s decision to allow claimant’s claim for a knee injury. Employer argues that the Board erred in finding that the cause of the injury was work-related and in determining that the claim was supported by objective medical findings. ORS 656.005(7)(a), (19).
Substantial evidence supports the Board’s finding that the knee injury was work-related. Additionally, the Board found that claimant’s doctor noted claimant’s subjective complaints of sharp pain, a catching sensation, particularly with twisting motions and, also, “notable patellar crepitus” in response to motion and internal rotation. The doctor’s report constitutes objective findings. Georgia-Pacific Corp. v. Ferrer, 114 Or App 471, 835 P2d 949 (1992).
Employer’s remaining argument does not require discussion.
Affirmed.